Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Weitzel on 1/25/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A system, comprising:
a processor, wherein the processor comprises at least one processing device;
a data storage comprising a storage device;
a first network interface to a first network; and
an input-output component;
wherein the processor is configured to:
	receive, from the input-output component, an out-of-office text message from a user;

	match, in the data storage, a record structure comprising a first record associating a delegate telephony address with the candidate delegate and, upon the matching, identify the candidate delegate as the delegate;
access, in the data storage, a record structure comprising a second record associating a user telephony address with the user;
	format an out-of-office telephony message and further comprising indicia of the delegate and indicia of the telephony address of the delegate; and
	configure a telephony device to present the out-of-office telephony message to a caller of a call destined for the user telephony device; and
wherein the telephony message comprises a prompt associate with the indicia of the delegate and upon receiving a response from the caller in accordance with the prompt, forwarding the call to the telephony address of the delegate.

2.	(Original) The system of claim 1, wherein the processor is further configured to:
parses the out-of-office text message to identify the candidate delegate therein comprises identifying a plurality of candidate delegates; and
match the record structure comprising the first record associating the delegate telephony address with the candidate delegate, comprises, a weighted matching in association with a degree of match to at least one of record structure comprising a third data structure, wherein the third data structure comprises at least one of frequency of communications with at least one of the plurality of candidate delegates, frequency of calendar events shared with at least one of the plurality of candidate delegates, a role of the at least one of 
identify the candidate delegate from the plurality of candidate delegates as having the highest weighted matching from the each of the plurality of candidate delegates.

3.	(Original) The system of claim 1, wherein the processor is further configured to:
parse the out-of-office text message to identify the candidate delegate therein comprises identifying a plurality of candidate delegates, utilizing a natural programming language to evaluate additional portions of the out-of-office text message, other than a portion comprising the candidate delegate, to determine an attribute of at least one of the plurality of candidate delegates; and 
identify the candidate delegate from the plurality of candidate delegates as having the attribute best matching each of the plurality of candidate delegates.

4.	(Original) The system of claim 1, wherein the telephony device, upon being configured to present the out-of-office telephony message and further upon receiving a call destined for the user, answers the call and, upon being connected to the caller, presents the out-of-office telephony message.

5.	 (Canceled) 



7.	(Original) The system of claim 1, wherein the telephony address of the delegate comprises at least one of an extension on a private branch exchange (PBX), a destination address on a public switched telephone number, a voice over internet protocol (VoIP) address, or a Session Initiation Protocol (SIP) address.

8.	(Original) The system of claim 1, wherein indicia of the delegate comprises at least one of a full name of the delegate, a truncated name of the delegate, a role of the delegate, a department of the delegate, a default-role of the delegate.

9.	(Original) The system of claim 1 wherein the indicia of the telephony address of the delegate comprises at least one of a dual-tone multi-frequency signaling (DTMF) sequence or a spoken indicia.

10.	(Original) The system of claim 1, wherein the telephony device formats the out-of-office telephony message upon receiving the call	

	11.	(Currently Amended) A method, comprising:
receiving, from an input-output component, an out-of-office text message from a user;
	parsing the out-of-office text message to identify a candidate delegate therein;

accessing, in the data storage, a record structure comprising a second record associating a user telephony address with the user;
	formatting an out-of-office telephony message and further comprising indicia of the delegate and indicia of the telephony address of the delegate; and
	configuring a telephony device to present the out-of-office telephony message to a caller of a call destined for the user telephony device; and
wherein the telephony message comprises a prompt associate with the indicia of the delegate and upon receiving a response from the caller in accordance with the prompt, forwarding the call to the telephony address of the delegate.

12.	(Original) The method of claim 11, further comprising:
parsing the out-of-office text message to identify the candidate delegate therein comprises identifying a plurality of candidate delegates; and
matching a record structure comprising the first record associating the delegate telephony address with the candidate delegate, comprising, a weighted matching in association with a degree of match to at least one of record structure comprising a third data structure, wherein the third data structure comprises at least one of frequency of communications with at least one of the plurality of candidate delegates, frequency of calendar events shared with at least one of the plurality of candidate delegates, a role of the at least one of 
identifying the candidate delegate from the plurality of candidate delegates as having the highest weighted matching from the each of the plurality of candidate delegates.

13.	(Original) The method of claim 11, further comprising, receiving a call destined for the user and, in response thereto, answering the call and, upon being connected to the caller, presenting the out-of-office telephony message.

14.	 (Canceled) 

15.	(Original) The method of claim 11, wherein configuring the telephony device to present the out-of-office telephony message to the caller, further comprises, configuring a presences server providing presence data to subscribing presence devices.

16.	(Original) The method of claim 11, wherein the telephony address of the delegate comprises at least one of an extension on a private branch exchange (PBX), a destination address on a public switched telephone number, a voice over internet protocol (VoIP) address, or a Session Initiation Protocol (SIP) address.

17.	(Original) The method of claim 11, wherein indicia of the delegate comprises at least one of a full name of the delegate, a truncated name of the delegate, a role of the delegate, a department of the delegate, a default-role of the delegate.

18.	(Original) The method of claim 11, wherein the indicia of the telephony address of the delegate comprises at least one of a dual-tone multi-frequency signaling (DTMF) sequence or a spoken indicia.

19.	(Original) The method of claim 11, wherein the formatting of the out-of-office telephony message occurs upon receiving the call.

	20.	(Currently Amended) A system, comprising:
	means to receive, from an input-output component, an out-of-office text message from a user;
	means to parse the out-of-office text message to identify a candidate delegate therein;
	means to match, in the data storage, a record structure comprising a first record associating a delegate telephony address with the candidate delegate and, upon the matching, identify the candidate delegate as the delegate;
means to access, in a data storage, a record structure comprising a second record associating a user telephony address with the user;
	means to format an out-of-office telephony message and further comprising indicia of the delegate and indicia of the telephony address of the delegate wherein the telephony message comprises a prompt associate with the indicia of the delegate; and
	means to configure a telephony device to present the out-of-office telephony message to a caller of a call destined for the user telephony device; and
means to forward the call to the telephony address of the delegate.

	21. 	(New) The system of claim 20, wherein the means to format the out-of-office telephony message comprises means to format the out-of-office telephony message occurs upon receiving the call.

22.	(New) The system of claim 20, wherein the indicia of the telephony address of the delegate comprises at least one of a dual-tone multi-frequency signaling (DTMF) sequence or a spoken indicia.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11, 20 the prior art of record, specifically (US 20210051207) teaches A system, comprising:
a processor, wherein the processor comprises at least one processing device;
a data storage comprising a storage device;
a first network interface to a first network; and
an input-output component; (paragraphs 33, 37);
However, none of the prior art cited alone or in combination provides the motivation to teach; wherein the processor is configured to: receive, from the input-output component, an out-of-office text message from a user; parse the out-of-office text message to identify a candidate delegate therein; match, in the data storage, a record structure comprising a first record associating a delegate telephony address with the candidate delegate and, upon the matching, identify the candidate delegate as the delegate; access, in the data storage, a record structure comprising a second record associating a user telephony address with the user; format an out-of-office telephony message and further comprising indicia of the delegate and indicia of the telephony address of the delegate; and configure a telephony device to present the out-of-office telephony message to a caller of a call destined for the user telephony device; and wherein the telephony message comprises a prompt associate with the indicia of the delegate and upon receiving a response from the caller in accordance with the prompt, forwarding the call to the telephony address of the delegate. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-4, 6-13, 15-22 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Want, Roy, and Andy Hopper. "Active badges and personal interactive computing objects." IEEE Transactions on Consumer Electronics 38.1 (1992): provides: The authors describe a family of personal active badges developed for location of people and devices in the computer environment. Applications include location and paging of individuals as well as control of computer systems. Active badges are one type of a range of portable computers connected to cordless communication systems that can now be made. Because of their small size and application such devices are referred to as personal interactive computing objects. A speculative discussion of how such devices may be used in the traditional computing environment is given.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641